Citation Nr: 1140672	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-19 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized dental expenses incurred in September and October 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from November 1962 to October 1966.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of decisions of Department of Veterans Affairs (VA) Medical Center in North Florida/South Georgia (VAMC).  


REMAND

The Veteran contends that reimbursement is warranted for dental expenses that he incurred as a result of treatment that he received from a private dentist in September and October 2007.  The Veteran asserts that the private dentist rendered treatment for a tooth that was broken.  

The Veteran points out that, while he was not rated totally disabling at the time the treatment was rendered in September and October 2007, he was retroactively granted a total rating by reason of individual unemployability due to service-connected disabilities (TDIU) effective in May 2006.  Thus, retroactively for the period from September to October 2007 the Veteran effectively met the first criterion (total rating) that is necessary for eligibility for VA dental treatment or for reimbursement of unauthorized medical expenses.   

The evidence of record, both the Veteran's statements and VA records, do not reflect that the Veteran requested prior authorization for the private dental treatment in September and October 2007.  The Veteran does not contend that he requested prior authorization from the Dental Chief for the private dental treatment in September and October 2007.  The Veteran has written that, because the 100 percent rating decision was not issued in December 2007, he thought he was not eligible for VA dental treatment in September and October 2007.  Because the Veteran did not request prior authorization for the private dental treatment, even though he was retroactively eligible for VA dental treatment, the appeal must be adjudicated on the basis of an unauthorized medical expense. 

The Board notes that the claim was essentially denied because the treatment was non-emergent in nature and that VA facilities were deemed to have been available.  On the question of whether VA facilities were available at the time of the September and October 2007 private dental treatment, the Veteran reasonably believed that he was not eligible to use VA dental treatment (although in a December 2007 rating decision he was retroactively made eligible).  While VA dental facilities were open in September and October 2007, they do not appear to have been feasibly available to this Veteran.  There is no evidence or communications to the Veteran by VA suggesting he was eligible for VA dental treatment in September and October 2007.  Neither the Veteran nor VA has indicated that the Veteran was notified or thought that that he might be eligible for VA dental treatment while his claim for a TDIU was pending. 

There is no indication that VA or the Veteran thought the Veteran was eligible for dental treatment by VA dental facilities prior to December 2007.  The only evidence bearing on this question suggests that, had the Veteran requested VA dental treatment in September and October 2007, the request for VA dental treatment or prior authorization for private dental treatment would have been denied under the erroneous working assumption that the Veteran was not eligible for VA dental treatment.  For example, in an April 2008 email written months after the period of service, a VA Chief of Dental Service still wrote that the Veteran was "not eligible for reimbursement for previous dental care."  Accordingly, the July 2008 statement of the case reflects the erroneous assumption that the Veteran was not eligible when the service was provided.

Regarding the remaining question of whether the Veteran's private dental treatment in September and October 2007 was emergent in nature, the Veteran asserts that he broke a tooth, and that he could not wait for notification from VA regarding this 

treatment.  The record does not contain copies of the private dental treatment that was rendered in September and October 2007, but includes only a bill from the Veteran's private dentist.  The bill shows that treatment was essentially for a crown of tooth numbered 3, which the Veteran contends was broken.  It is possible that this treatment may have been emergent in nature.  The actual treatment records would assist in making a determination regarding the possible emergent nature of the private dental treatment in September and October 2007.  

In view of the above, the claim must be remanded for the following:

1.  After obtaining any necessary consent, the VAMC should contact the Veteran's private dentist and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received at that facility in September and October 2007.  

2.  Thereafter, the VAMC should readjudicate the issue of payment or reimbursement of unauthorized dental expenses incurred in September and October 2007.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                  _________________________________________________
	J. Parker
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

